12. Croatia: 2007 progress report (
- Before the vote on Amendment 4
rapporteur. - (DE) Mr President, as I understand it, the PPE-DE has withdrawn Amendment 4, but would like to vote on paragraph 8 in two parts, which I fully support. The first part would go as far as 'on public opinion in Croatia' and the second part would begin with 'urges the Croatian Government'. As I say, the withdrawal of Amendment 4 would mean that we would take the vote in the two parts mentioned.
(The oral amendment was accepted)
- Before the vote on Amendment 12
rapporteur. - (DE) Mr President, it is simply a matter of replacing the word 'envisages' with 'envisaged'. Time has moved on, so it needs to be put in the past tense.
- Before the vote on Amendment 15
rapporteur. - (DE) Mr President, after yesterday's debate in the House, it has become apparent that a large majority would actually be in favour of our replacing the word 'could' with the phrase 'should in any case'. That could produce a broad consensus in the House after all, which would be very important in this instance.
(DE) Mr President, I would like to say that if this oral amendment were adopted, my group would vote in favour of Mr Swoboda's motion instead of against.
You will not know until after the vote, though, whether it has been accepted or not.
(The oral amendment was accepted)